               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON

JEREMIAH P. J.,1                             6:18-cv-00440-BR

          Plaintiff,                         OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.


KATHERINE EITENMILLER
BRENT WELLS
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

          Attorneys for Plaintiff



     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE B. WATSON
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 22
Seattle, WA 98104-7075
(206) 615-2139

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Jeremiah P. J. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which she denied Plaintiff's applications

for Supplemental Security Income (SSI) and Disability Insurance

Benefits (DIB) under Titles XVI and II of the Social Security

Act.

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       Plaintiff filed his applications for SSI and DIB on June 19,




2 - OPINION AND ORDER
2014.       Tr. 167-72.2   Plaintiff alleged a disability onset date of

January 2, 2014.       His applications were denied initially and on

reconsideration.       An Administrative Law Judge (ALJ) held a

hearing on October 31, 2016.           Tr. 45-72.   At the hearing

Plaintiff amended his onset date for his DIB application to

December 31, 2009.         Tr. 53.    Plaintiff and a vocational expert

(VE) testified.       Plaintiff was represented by an attorney.

        On December 22, 2016, the ALJ issued an opinion on

Plaintiff’s SSI application in which she found Plaintiff is not

disabled and, therefore, is not entitled to benefits.            Tr. 33-44.

On December 28, 2016, the ALJ issued an opinion on Plaintiff’s

DIB application in which she found Plaintiff was not disabled

before his date last insured, and, therefore, he is not entitled

to benefits.       Tr. 36-40.   Pursuant to 20 C.F.R. § 404.984(d),

those decisions became the final decisions of the Commissioner on

January 8, 2018, when the Appeals Council denied Plaintiff's

request for review.        Tr. 1-7.     See Sims v. Apfel, 530 U.S. 103,

106-07 (2000).



                                     BACKGROUND

        Plaintiff was born on April 20, 1979.         Tr. 167.   Plaintiff

was 37 years old at the time of the hearing.           Plaintiff graduated



        2
       Citations to the official transcript of record filed by
the Commissioner on November 28, 2017, are referred to as "Tr."

3 - OPINION AND ORDER
from high school with a “modified diploma.”    Tr. 472.   Plaintiff

has past relevant work experience as a security officer.    Tr. 22.

     Plaintiff alleges disability due to a developmental

disability, cerebral palsy, spinal-cord damage, high blood

pressure, gout, plantar fasciitis, asthma, and hearing problems.

Tr. 73.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.     After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 19-21.



                             STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.   Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."    42 U.S.C.

§ 423(d)(1)(A).   The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).


4 - OPINION AND ORDER
     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).


5 - OPINION AND ORDER
                        DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).      See

also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.     20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also Keyser, 648

F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant’s residual functional capacity (RFC).    The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a


6 - OPINION AND ORDER
regular and continuing basis despite his limitations.      20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.     Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.    20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.    Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).    The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1),


7 - OPINION AND ORDER
416.920(g)(1).



                            ALJ'S FINDINGS

     At Step One of the SSI decision the ALJ found Plaintiff has

not engaged in substantial gainful activity since his June 19,

2014, application date.   Tr. 14.

     At Step One of the DIB decision the ALJ found Plaintiff did

not engage in substantial gainful activity “during the period

from his alleged onset date of December 31, 2009, through his

date last insured of December 31, 2009.”     Tr. 38.

     At Step Two of the SSI decision the ALJ found Plaintiff has

the severe impairments of bilateral plantar fasciitis; lower

extremity neuropathy; reactive airway disease; migraines;

irritable bowel syndrome with diverticulosis and duodenitis;

borderline intellectual functioning; “major depressive disorder

vs. adjustment disorder with depressed mood; specific learning

disorders with impairment in spelling, math, and written

expression”; insomnia; and an anxiety disorder.    Tr. 14.   The ALJ

found Plaintiff’s hypertension, colon polyps, hyper-

cholesterolemia, gout, sleep apnea, low back muscle pain, “a

possible mild neurocognitive disorder,” attention-deficit

hyperactivity disorder, and “possible autism” are not medically

determinable impairments.    Tr. 14-15.

      At Step Two of the DIB decision the ALJ found Plaintiff had


8 - OPINION AND ORDER
the medically-determinable impairment of asthma through his date

last insured.   The ALJ found Plaintiff did not have any

impairment or combination of impairments that significantly

limited [his] ability to perform basic work-related activities

for 12 consecutive months through his date last insured.    The

ALJ, therefore, concluded Plaintiff was not disabled before his

date last insured and denied Plaintiff’s DIB application.

Tr. 38.

     At Step Three of the SSI decision the ALJ concluded

Plaintiff's medically determinable impairments do not meet or

medically equal one of the listed impairments in 20 C.F.R. part

404, subpart P, appendix 1.   Tr. 15.   The ALJ found Plaintiff has

the RFC to perform a range of light work with the following

limitations:    Plaintiff can stand or walk for two hours in an

eight-hour workday; can sit for six hours in an eight-hour

workday; can occasionally stoop, kneel, balance, crouch, crawl,

and climb stairs and ramps; can understand, remember, and carry

out “no more than simple, routine instructions that can be

learned within 30 days; must avoid climbing ladders, ropes, and

scaffolds, exposure to respiratory irritants, and “tasks

requiring math and language skills greater than GED level 1"; is

“limited to isolated work settings that involve only occasional

public contact, and no direct work with the public”; can

“tolerate occasional direct co-worker interaction, but must avoid


9 - OPINION AND ORDER
cooperative work tasks”; and can “tolerate occasional supervisor

contact.”    Tr. 17.

        At Step Four of the SSI decision the ALJ concluded Plaintiff

cannot perform his past relevant work.      Tr. 22.

        At Step Five of the SSI decision the ALJ found Plaintiff can

perform jobs that exist in significant numbers in the national

economy.    Tr. 22.    Accordingly, the ALJ found Plaintiff is not

disabled.



                               DISCUSSION

        Plaintiff contends the ALJ erred when she (1) gave only

“partial weight” to the lay-witness statements of Plaintiff’s

mother and sister; (2) did not fully credit the opinions of

examining psychologists Steve Pethick, Ph.D., and Scott Alvord,

Ph.D.; and (3) “dispos[ed] of [Plaintiff’s] DIB claim at step

two.”

I.      The ALJ did not err when she partially rejected lay-witness
        statements of Plaintiff’s mother and sister.

        Plaintiff alleges the ALJ erred when she gave only “partial

weight” to the lay-witness statements of Plaintiff’s mother and

sister.

        Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless she

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."        Lewis v. Apfel,

10- OPINION AND ORDER
236 F.3d 503, 511 (9th Cir. 2001).     See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."   Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).

     A.    Lorena C.

           Plaintiff’s mother, Lorena C., states in her

September 29, 2014, Adult Function Report that Plaintiff has some

problems with personal hygiene.      Specifically, Plaintiff does not

bathe often enough and forgets to brush his teeth.     Tr. 261.

Plaintiff’s mother notes Plaintiff also needs to be reminded to

take his blood-pressure medication; he needs specific, simple,

clear directions in order to do chores or yard work; he took

three years to learn to drive; and he does not follow written

instructions well.     Tr. 262-65.   According to Plaintiff’s mother

Plaintiff’s pain prevents him from sleeping well, and he cannot

“lift much or do much walking because of his back.”     Tr. 265.

Plaintiff’s mother states it is difficult for Plaintiff to find a

job because “when they find out his mental limitations they let

him go.”   Tr. 260.    Plaintiff’s mother notes Plaintiff gets along

“very well” with authority figures, talks to two friends every

other day on the telephone and often “rides around with his


11- OPINION AND ORDER
friends,” and is able to fix himself easy meals.

           In a November 15, 2016, letter Plaintiff’s mother

stated Plaintiff has never been able to clean house

independently, and she “ha[s] to tell him what to do step by

step, and how to do it.”    Tr. 347.   Also, if Plaintiff’s mother

“is not on him at all times [Plaintiff] could go a week without

brushing his teeth.”    Tr. 347.   Plaintiff’s mother noted it took

her “over a year to teach [Plaintiff] to remember to take his

medications.”   Tr. 347.   According to Plaintiff’s mother

Plaintiff has two friends that he met in school who he sees once

a week, but he does not make new friends because his “anxiety is

getting pretty severe” and he “hardly leaves his apartment.”

Tr. 348.   Plaintiff’s mother has tried to teach Plaintiff how to

do his own grocery shopping, but “he tends to buy things such as

candy and soda.”   Tr. 349.   Plaintiff’s mother tries to get

Plaintiff to walk for exercise, but he “complains about his back

and his feet hurting.”     Tr. 349.

           The ALJ gave partial weight to the statements of

Plaintiff’s mother.    The ALJ accounted for Plaintiff’s

limitations noted by his mother as follows:    Plaintiff’s lapses

in personal hygiene by limiting his social interaction in the

workplace; Plaintiff’s inability to follow multi-step

instructions by limiting him to “simple, routine instructions

that can be learned within 30 days”; and Plaintiff’s limited math


12- OPINION AND ORDER
and language skills by limiting him to GED Level 1 jobs.     The ALJ

noted the impression of Plaintiff’s mother that Plaintiff was

unable to maintain employment because of his impairments was

inconsistent with the opinion of Plaintiff’s Job Developer Coach

at the Office of Vocational Rehabilitation who indicated after

“working with [Plaintiff] over the past two years [that

Plaintiff] may be sabotaging his attempts at working. . . .

[E]ach time he came close to be [sic] hired, he would pull back

and make excuses.   If [the Office of Vocational Rehabilitation]

was able to find him employment he would quit the position

(without proper notice).”   Tr. 296.   With respect to the

statements of Plaintiff’s mother about Plaintiff’s foot and back

pain the ALJ also noted examining podiatrist Rex Smith, D.P.M.,

and examining occupational therapist Christopher Park opined

Plaintiff could perform light work despite Plaintiff’s complaints

of foot and back pain.

          On this record the Court concludes the ALJ did not err

when she partially rejected the statements of Plaintiff’s mother

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

     B.   Crystal G.

          Plaintiff’s sister, Crystal G., states in her

November 8, 2016, letter that Plaintiff has difficulty performing

activities such as housework, grocery shopping, personal hygiene,


13- OPINION AND ORDER
using a car, and being alone.   Tr. 346.   Plaintiff’s sister notes

Plaintiff struggles to perform tasks even when the task is

written down.   According to Plaintiff’s sister, Plaintiff has few

personal relationships, and the relationships he has are over 20

years old because he “does not make new relationships easily.”

Tr. 346.   Plaintiff’s sister notes she has “observed high-levels

of anxiety” when Plaintiff is in new places or around new people.

           The ALJ gave partial weight to the statements of

Plaintiff’s sister.   The ALJ accounted for Plaintiff’s

limitations noted by his sister as follows:   Plaintiff’s lapses

in personal hygiene by limiting his social interaction in the

workplace; Plaintiff’s inability to follow multi-step

instructions by limiting him to “simple, routine instructions

that can be learned within 30 days”; and Plaintiff’s limited math

and language skills by limiting him to GED Level 1 jobs.   The

ALJ, however, noted the record contains several references that

contradict the statement of Plaintiff’s sister as to Plaintiff’s

ability to prepare simple meals, to shop, and to drive.

           On this record the Court concludes the ALJ did not err

when she partially rejected the statements of Plaintiff’s sister

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II.   The ALJ did not err when she partially rejected the opinions
      of Drs. Pethick and Alvord.



14- OPINION AND ORDER
       Plaintiff asserts the ALJ erred when she partially rejected

the opinions of Drs. Pethick and Alvord.

       An ALJ may reject an examining physician's opinion when it

is inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002)(quoting Magallanes v. Bowen, 881 F.2d 747, 751

(9th Cir. 1989)).    When the medical opinion of an examining

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.     Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       A.    Dr. Pethick

             On June 21, 2012, Dr. Pethick conducted a psychological

evaluation of Plaintiff.     Dr. Pethick reported Plaintiff had a

full-scale IQ of 84, a moderately elevated score on the Beck

Depression Inventory, a mildly elevated score on the Beck Anxiety

Inventory, and “symptoms of inattention and impulsivity currently

below the clinical threshold for a diagnosis of AD/HD.”     Tr. 358.

Dr. Pethick found Plaintiff had “clear evidence of a learning

disability . . . [and] experiences significant difficulty with

written language and mathematics.”     Tr. 361.   Dr. Pethick opined

Plaintiff “has the cognitive ability to successfully manage a


15- OPINION AND ORDER
certain range of employment settings, although his learning

disability . . . may pose a significant barrier for certain

employment settings.”   Tr. 361.   Dr. Pethick noted Plaintiff

“should not be required to rely on his writing, spelling or

mathematical skills to complete job-related tasks.”   Tr. 361.

Dr. Pethick also noted Plaintiff could benefit from various

accommodations in an employment setting “includ[ing] the

possibility of extra time to complete tasks[;] being provided

with clear, spoken and appropriately written instructions for job

tasks[;] being provided with a calculator . . .[; and] use of a

spell-checker.”   Tr. 361.

          The ALJ adopted the part of Dr. Pethick’s opinion that

Plaintiff should be limited to employment that does not require

him to rely on writing, spelling, or mathematics.   The ALJ,

however, did not adopt that portion of Dr. Pethick’s opinion in

which he raised the “possibility” of additional accommodations

because the ALJ concluded she had accounted for those limitations

by limiting Plaintiff to simple, routine tasks that Plaintiff can

learn in 30 days and to GED Level 1 tasks.   The ALJ also noted

Pamela Roman, Ph.D., examining psychologist, reported in her

November 2014 psychodiagnostic assessment of Plaintiff that

Plaintiff is able to understand and to remember simple

instructions, and “[i]f he is given tasks appropriate to his

intellectual functioning . . . there is no evidence to suggest


16- OPINION AND ORDER
[Plaintiff] could not maintain attention and concentration

throughout a normal work week and work day.”       Tr. 417.

             The Court concludes on this record that the ALJ did not

err when she partially rejected Dr. Pethick’s opinion because the

ALJ provided clear and convincing reasons supported by

substantial evidence in the record for doing so.

     B.      Dr. Alvord

             On October 21, 2016, Dr. Alvord conducted a

psychological evaluation of Plaintiff.       Dr. Alvord noted

Plaintiff lives alone; is able to drive; has two friends; plays

video games and watches television; and reports enjoying hunting,

fishing, and camping although his physical limitations “make that

somewhat more difficult.”      Tr. 474.   Plaintiff’s mother informed

Dr. Alvord that Plaintiff is a “very poor housekeeper” who “only

cleans up when [she] come[s] over and make[s] him.”       Tr. 474.

Plaintiff relies on his mother to take him grocery shopping and

to remind him about appointments.       Dr. Alvord noted Plaintiff was

“disheveled and slightly malodorous.       His dentition was poor.”

Tr. 474.   Plaintiff was “cooperative and fairly engaging although

initially anxious.”       Tr. 474.   Plaintiff’s long-term, short-term,

and “immediate/working” memories were “intact.”       Tr. 475.

Dr. Alvord concluded Plaintiff meets the criteria for a recurrent

major depressive disorder and an anxiety disorder not otherwise

specified.    Dr. Alvord noted Plaintiff would not have difficulty


17- OPINION AND ORDER
performing simple and repetitive tasks, but he would have

difficulty performing complex tasks, accepting instruction from

supervisors, interacting with coworkers or the public, performing

work activities on a consistent basis “without special or

additional instructions/accommodations,” maintaining regular

attendance, completing a normal workday or work week “without

interruptions from a psychiatric condition,” and dealing with

“usual stress encountered in the workplace.”   Tr. 476-77.

Dr. Alvord concluded “the combination [of Plaintiff’s]

psychiatric, neurocognitive and physical symptoms . . . lead

[him] to believe that [Plaintiff] will struggle to find or

maintain employment in the not too distant future.   His prognosis

is considered guarded.”   Tr. 476.

          The ALJ declined to adopt those portions of

Dr. Alvord’s report in which he opined Plaintiff’s prognosis is

“guarded,” that Plaintiff would have difficulty accepting

instructions from supervisors or interacting appropriately with

coworkers and the public, and that Plaintiff would have

difficulty maintaining regular attendance.   The ALJ accommodated

Plaintiff’s issues with personal hygiene and his “expressed

preference to work on his own” that could create issues with

coworkers and supervisors by limiting Plaintiff to “isolated work

settings that involve only occasional public contact, and no

direct work with the public”; “occasional direct co-worker


18- OPINION AND ORDER
interaction,” but avoiding “cooperative work tasks”; and

“occasional supervisor contact.”   Tr. 17.   The ALJ also limited

Plaintiff to simple and repetitive tasks, which Dr. Alvord stated

Plaintiff could perform.

          The Court concludes on this record that the ALJ did not

err when she partially rejected Dr. Alvord’s opinion because the

ALJ provided clear and convincing reasons supported by

substantial evidence in the record for doing so.

III. The ALJ’s error at disposing of Plaintiff’s DIB claim at
     Step Two was harmless.

     Plaintiff asserts the ALJ erred when she disposed of

Plaintiff’s DIB claim at Step Two.   Defendant concedes the ALJ

should have found Plaintiff’s intellectual and learning disorders

to be severe impairments as of his date last insured at Step Two.

Defendant, however, asserts the error is harmless because that

finding would not have altered the ALJ’s ultimate determination

that Plaintiff is not disabled even if the ALJ had resolved Step

Two of the DIB claim in Plaintiff’s favor.

     The Court may only find harmless error when it is clear from

the record that the ALJ’s error is “inconsequential to the

ultimate nondisability determination.”   Stout v. Comm’r, 454 F.3d

1050, 1055-56 (9th Cir. 2006).

     As noted, the ALJ conducted the entire five-step analysis as

to Plaintiff’s impairments in the context of his SSI

applications, which was based on the same impairments as those

19- OPINION AND ORDER
alleged in support of Plaintiff’s DIB application.   The Court,

therefore, concludes even though the ALJ erred when she found at

Step Two that Plaintiff’s intellectual and learning disorders

were not severe impairments as of his date last insured, the

error was harmless because a finding in Plaintiff’s favor on that

issue would not have altered the ALJ’s ultimate determination

that Plaintiff is not disabled.



                            CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four

of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 3rd day of June, 2019.


                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




20- OPINION AND ORDER
